PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
*155Claimant seeks $26,242.47 for providing gas services to the Northern Regional Jail and Correctional Center, a facility for which the respondent is responsible for utilities based upon an agreement with the Regional Jail and Correctional Facility Authority. The documentation for the services was not received by the respondent in the proper fiscal year; therefore, the claimant has not been paid. In its Answer, the respondent admits the validity of the claim, and sates that there were sufficient funds expired in the appropriate fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount of $26,242.47.
Award of $26,242.47.